El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Los apelantes en este caso no presentaron un señalamiento de errores sino que discutieron los alegados errores {seria-tim) en su alegato. El apelado en cambio resumió las cues-tiones contendidas. La primera se refiere a la suficiencia de la demanda y principalmente a si hubo la debida alega- ■ ción de negligencia. Hubiera sido mejor si la demanda hu-*1047biera alegado que el automóvil de la demandada al retro-ceder negligentemente lesionó al demandante, pero nosotros con la mayoría de las otras cortes liemos resuelto general-mente, que una alegación general de negligencia en el ma-nejo de un vehículo a falta de una' solicitud para que se de-tallen más los hechos es una alegación suficiente.- House v. Meyer, 100 Cal. 592, 35 Pac. 308, 29 Cyc. 570, 571; Cunningham v. Los Angeles Railroad Company, 115 Cal. 561, 47 Pac. 452.
Convenimos con el apelado y la corte inferior en que prác-ticamente no hubo ninguna prueba de negligencia eontribu-toria. Según la corte, y no vemos razón alguna para variar, el muchacho no tenía ningún indicio de que el truch que estaba detenido pudiera retroceder y nosotros asimismo no vemos que la demandada haya probado que algún aviso se diera al niño de que el truch iba a retrocéder.
Los apelantes también alegan que la prueba no revela negligencia por parte de la demandada y que el peso de la misma está decididamente a su favor. La ley es clara .de que cuando un agente peligroso como un automóvil retro-cede o va a retroceder, el conductor debe primero asegurarse de que puede hacerlo sin cansar daño a las personas o a la propiedad. ■ La ley prescribe que los truchs lleven un obser vador o que deberá estar provisto de un espejo que permita al conductor ver si hay alguien detrás de la máquina, pero aunque creemos qu„e los apelantes no cumplieron con la ley, el mero cumplimiento no eximiría necesariamente a un de-mandado de responsabilidad. Lo esencial es que la gente que está detrás del truch sea avisada antes de ponerse en movimiento el truch. Aunque algunos de los testigos de la demandada declararon tendente a demostrar que el conductor del truch avisó primero al niño y a los demás que se retiraran de detrás del automóvil, el peso de la prueba es que el conductor, si bien declaró lo contrario, nunca se bajó del truch y que nada les hizo saber a los muchachos. La *1048manifestación del conductor del truck y de uno de sus tes-tigos de que se les dio aviso a los muchachos no está sos-tenida por el resto de la prueba y no nos convence:
Dudamos, además, cuando se trata de niños, si sería sufi-ciente un mero aviso, pero la regla es que antes de que una máquina se ponga en movimiento el conductor debe tener bastante motivo para creer que no bay ninguna. persona o propiedad en su camino. El juez de la corte inferior estaba tan convencido del incumplimiento del conductor del truck que dijo que en su práctica judicial pocas veces babía visto una prueba que de modo más concluyente satisfaga su con-ciencia.
El único fundamento de error que queda es que la sen-tencia de $17,000 es excesiva. El muchacho de once años tuvo que sufrir la amputación de un pie arriba del tobillo. La regla en todos los Estados Unidos así como en esta juris-dicción es la de dar una compensación a la persona lesio-nada. La determinación de la suma, como cuestión legal, nunca depende de la capacidad de la demandada para pagar dicha suma o de su grado de negligencia. Las cortes han tenido la tendencia de decir que la pérdida de una pierna o brazo, u otro miembro del cuerpo, en cierto sentido difícil-mente puede ser remunerada y frecuentemente las cortes de-berán resolver si un veredicto es o no excesivo teniendo en cuenta otros veredictos en el mismo Estado. Necesariamente que en el mismo Estado los veredictos variarán en las dife-rentes comunidades, dependiendo esto de la actitud de los jurados de la comunidad en particular. Se infiere de aquí que en Estados o comunidades de grandes riquezas los vere-dictos serán mayores que lo que serían en comunidades más pequeñas o pobres. No dudamos si conscientemente o no la riqueza de una comunidad desempeña realmente un papel al determinar la cuantía de un veredicto tanto por el jurado en primer lugar como por las cortes de revisión.
La regia es que un jurado es el juez de los hechos y por *1049tanto las cortes de revisión son muy reliadas a dejar sin efecto los veredictos a menos que sea por motivos de pasión o prejuicio. Por otra parte, por lo menos una corte lia dicho que puede inferirse pasión o prejuicio del carácter ex-cesivo de un veredicto. Frecuentemente cuando los vere-dictos han sido crecidos las cortes los han caracterizado así al sostenerlos y también han comentado acerca del hecho de que el veredicto probablemente era mayor del que hubiera rendido el juez sentenciador o hubiera sido concedido por los jueces de revisión de haber sido los juzgadores. La idea en los. Estados Unidos de que el jurado es el juez de los hechos es tan fuerte que las cortes tienen que ver un exceso considerable antes de intervenir. Cuando un-juez juzga un caso como en Puerto Eico, por lo general se supondría que estaría menos influido por pasión o prejuicio que un jurado. Sin embargo, cuando los hechos no admiten duda en cuanto al daño, la corte de revisión tiene prácticamente el mismo derecho a considerar los fundamentos de la compensación que el que tenía la corte inferior. Dadas las circunstancias indiscutibles en que el demandante mismo se encuentra y el daño sufrido la corte de apelación está en buenas condi-ciones para limitar la cuantía de la indemnización especial-mente cuando no hay otro daño permanente que la pérdida de un pie o una pierna, como en el presente caso.
La medida de los daños ha sido diversamente expresada y tal vez una medida satisfactoria fué la indicada en el caso de Louisville Gas Company v. Fuller, 92 S. W. 566, como que es el gasto de la curación, el valor del tiempo perdido, la razonable compensación por el sufrimiento físico y mental y por la rebaja permanente en la capacidad para ganar dinero.
En el caso de Texas & New Orleans Railroad Company v. Brouillette, 130 S. W. 890, había un niño de dos años y siete meses de edad. La corte dijo “que él sufrirá mental y materialmente en el futuro, es una conclusión justificada *1050por los hechos probados. Pero no hubo lesión física alguna con excepción de la pérdida de una pierna. Con excepción de ésto él es un niño saludable, bien desarrollado y normal. Verdad es que estará privado de muchos g’oees y privilegios de la niñez y en la edad viril será seriamente obstaculizado en la carrera de la vida; pero creemos que el veredicto y sentencia fueron por una suma mayor que lo que la prueba justificaba” y la corte rebajó el veredicto de $30,000 a $20,000.
En Virginia no se consideró excesiva la suma de $18,000 por la pérdida de una pierna, incluyendo $3,000 por hono-rarios del médico, Norfolk Southern Railroad Company v. Crocker, 84 S. E. 681. La suma de $15,000 no se consideró excesiva’ en el caso de Bugge v. Seattle Electric Company, 103 Pac. 826 por la pérdida de un pie. La demandante era una joven de 31 años de edad, soltera y ganaba $35 como ama de llaves, con casa y comida que importaba de $30 a $40 mensuales. La cuenta del médico fué un poco más de $500. La cantidad de $17,000 no se estimó excesiva en el caso de Colorado Springs, etc., Ry. Co. v. Kelley, 176 Pac. 307, por la pérdida de un pie, cuando una joven de veinte y cuatro años ganaba $40 mensuales como taquígrafa. La corte resolvió que no podía decirse que esto tiene que marcar su capacidad para trabajar durante toda su vida. La suma de $15,000 se estimó que no era excesiva para un muchacho de catorce años en el caso de Texas, Etc., v. McLeed, 131 S. W. 311, y veredictos tan crecidos como de $22,500 han sido sostenidos por las varias cortes del Estado de Nueva York. Por otra parte Missouri ha fijado un tipo de com-pensación por lesiones en una pierna o pie que no excederá de $10,000, y en Kentucky generalmente se ha hecho lo mismo. Si revisa uno los casos de Louisiana como aparecen en el Segundo Digesto de Louisiana bajo el título de Daños, pá-rrafo 105, puede ver uno que -un veredicto de más de $10,000 en ese Estado sería considerado excesivo. En el año 1910 en el caso de Williams v. W. R. Pickering Lumber Company, *1051125 La. 1087, la corte rebajó un veredicto de $20,078, por daños y perjuicios sufridos por- pm guardafreuo a $12,000 y en este caso el demandante babía perdido un brazo y una-pierna. Después de revisar los casos donde veredictos seme-jantes habían sido sostenidos por grandes sumas en Louisiana, la corte dijo que el abogado del demandado citó casos en los que veredictos por pérdida de un miembro del cuerpo de $2,000 a $6,000 habían sido confirmados. “Admitimos libremente,” procedió la corte, “que los casos citados no pueden ser harmonizados y que no hay reglas de ley sobre . la materia.” En el año 1911 esa corte resolvió que la suma de $2,500 era una compensación inadecuada para un mucha-cho de veinte meses de edad por la pérdida de una pierna hasta más abajo de la rodilla y el magullamiento de carne que en la curación dejó malamente cicatrizado el tejido en el otro pie, “aún cuando las circunstancias son tales que las condiciones pueden mejorar con el uso de un miembro artificial,” y la suma fué aumentada a $5,000. Danna v. City of Monroe, 129 La. 138. En 1913 la corte en el caso de Bell v. Houston & S. R. Co., 132 La. 88, resolvió que una sen-tencia por $10,000 por la pérdida de un pie era excesiva y sería rebajada a $7,500. La corte en 1912 había dicho que en vista de la depreciación en el poder del dinero para com-prar, la suma ele $7,500 no era demasiado como concesión para un hombre por la pérdida de un pie, quien dependía de su trabajo manual para su subsistencia, subiendo la sen-tencia a esa suma. Cross v. Lee Lumber Company, 130 La. 66. En el caso de El Paso Electric Railway Company v. Allen, 208 S. W. 739, la corte después de sostener un vere-dicto por $15,000, donde un miembro de un niño fué magu-llado hasta la rodilla siendo necesaria la amputación en la articulación de la rodilla, revisa los casos de Texas e indica que su revisión de los veredictos dependerá en gran parte de la capacidad para ganar dinero. En el caso de Standard Oil Company v. Titus, 219 S. W. 1077, la Corte de Apela-*1052dones de Kentucky resolvió qne $15,200 no era nna compen-sación excesiva para un gnardafreno de 35 años de edad por nna lesión tal qne reqniere la amputación de la pierna odio pulgadas más abajo de la rodilla. La corte dijo, “Puesto qne el costo de vida ña subido grandemente y el valor de nn dólar para comprar es mucho menos de lo qne era, opinamos que el veredicto no es excesivo.” Véase tam-bién 14 L. K. A. 677, 17 O. J. 1104-1110.
La revisión de los casos qne hemos hecho nos convence de qne el elemento más variable al determinar la compen-sación de nna persona es su capacidad para ganar. Las cortes no hacen ninguna distinción particular entre nn joven de veintiún años y nn menor. Un niño tiene a su favor to-das las presunciones de qne será nna persona de condiciones normales y en condiciones de ganar lo qne dicha persona ganaría.
Si examinamos, pues, los hechos de este caso, a la luz de la jurisprudencia establecida por los tribunales del con-tinente, y fundada en los mismos accidentes tendremos qne reconocer que dichos tribunales basándose en hechos seme-jantes en algunas ocasiones han concedido indemnizaciones superiores a la suma de diez y siete mil dólares y en otros inferiores a esa suma.
Si examinamos los hechos de este caso a la luz de nues-tra propia jurisprudencia, encontraremos que en ninguno de los casos resueltos hasta ahora se ha acordado un veredicto en casos similares que ascienda a la indicada suma, aunque esta misma cuestión nunca ha sido enteramente presentada. La tendencia general de los veredictos en las cortes insu-lares ha sido muy conservadora en materia de la cuantía de las indemnizaciones, quizás consciente o inconscientemente siguiendo la tradición y teniendo en cuenta que el país en general no es rico. Hay una gran diferencia entre la riqueza per capita entre los ciudadanos del continente y de la Isla.
Considerando siempre todas estas cosas y el debido res-*1053peto a la sentencia de la corte inferior que tuvo ante sí al niño y pudo juzgar en cierto modo sus posibilidades, reba-jaremos la sentencia a la suma de $12,000, pero sin querer indicar con esto que esta cantidad será un precedente aún en casos de accidentes semejantes.
La sentencia apelada debe ser modificada en la forma in-dicada y confirmada en sus demás particulares.

Modificada la sentencia apelada en el sentido de rebajar la indemnización a $12,000 y con-firmada en los demás particulares sin especial condenación de costas.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
El Juez Presidente Sr. Hernández y el Juez Asociado Sr. Aldrey firmaron “ Conformes con la sentencia menos en la cuantía de la indemnización, pues opinamos que no debe pa-sar de $5,000.”